Citation Nr: 9933905	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-44 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disability.

2.  Entitlement to service connection for Graves' disease.

3.  Entitlement to an increased (compensable) evaluation for 
an appendectomy scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


INTRODUCTION

The veteran had active service from August 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.  

By decision in October 1997 the Board found that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for Graves' disease and 
remanded the appeal with respect to this issue and the other 
remaining issues. 

In a statement received from the veteran's representative in 
June 1999 it is indicated that the veteran desires to claim 
increased ratings for his service-connected prostatitis and 
hemorrhoid disabilities.  This is referred to the RO for its 
consideration.  

In a June 1999 statement the veteran indicates a desire to 
claim entitlement to service connection for heart disability 
secondary to Graves' disease.  In light of the Board's 
decision herein, the issue of entitlement to service 
connection for heart disability on a secondary basis is 
referred to the RO for its consideration. 


FINDINGS OF FACT

1.  Service connection for a heart disability was denied in a 
January 1967 Board decision.  

2.  Evidence received since the January 1967 RO decision is 
new and bears directly and substantially on whether the 
veteran has a heart disability that was incurred during his 
active service, and is so significant that it must be 
considered in order to fairly decide the claim.  

3.  The claim of entitlement to service connection for a 
heart disability on a direct basis is not plausible.  

4.  Graves' disease may not be dissociated from the veteran's 
active service. 

5.  The claim of entitlement to an increased evaluation for 
an appendectomy scar is plausible and all relevant evidence 
necessary for an equitable disposition of the appeal with 
respect to this issue has been obtained.  

6.  The service-connected appendectomy scar is not 
superficial, poorly nourished, have repeated ulceration, 
tender or painful on objective demonstration, and does not 
limit the function of any part.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for a heart disability 
on a direct basis is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for a 
heart disability on a direct basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  Graves' disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  

4.  The claim of entitlement to an increased evaluation for 
an appendectomy scar is well grounded.  38 U.S.C.A. 
§ 5107(a).

5.  The criteria for a compensable evaluation for an 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Heart Disability

The veteran is seeking to reopen his claim for service 
connection for a heart disability on a direct basis.  With 
respect to this claim, the Board finds, as discussed below, 
that he has submitted new and material evidence.  As noted in 
the introduction the issue of entitlement to service 
connection for heart disability on a secondary basis is being 
referred to the RO for its consideration.

The evidence of record prior to the January 1967 Board 
decision included the veteran's service medical records.  The 
report of his August 1951 service entrance examination 
reflects that his heart and vascular system were normal.  An 
October 2, 1952, service neuropsychiatric evaluation reflects 
a diagnosis that includes medical observation, suspect 
cardiovascular disease.  The veteran was transferred to a 
hospital.  The veteran was hospitalized from October 8 
through 11, 1952.  During that hospitalization he reported 
that he had a heart murmur and rheumatic heart disease at age 
16.  One year later chest exam again showed a heart murmur.  
Chest X-ray was within normal limits and it was not felt that 
the heart murmur was of organic origin.  The final diagnosis 
was psychogenic cardiovascular reaction with no evidence of 
organic heart disease.  The report of the veteran's April 
1953 service separation examination reflects that his heart 
and vascular system were normal.  

In conjunction with the veteran's claim for service 
connection for a heart disability he indicated his belief 
that he had a heart disability that was aggravated during his 
active service.  In conjunction with this claim he submitted 
a December 1951 statement from Dr. William K. Walker that 
reflects that the veteran was a cardiac patient of long 
standing and should not have been inducted into the Army. 

The January 1967 Board decision denied service connection for 
a heart disability because the veteran had cardiac 
manifestations that existed prior to service with no change 
in the preexisting heart manifestations and there was no 
organic heart disease that existed as a separate entity 
either in or after service.

Subsequent to the January 1967 Board decision additional 
evidence has been submitted.  This evidence reflects that the 
veteran currently has coronary artery disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a 
veteran served ninety (90) days or more during a period of 
war and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttal by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service.  38 U.S.C.A. § 1132 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1999).  A history 
of preservice medical conditions, recorded at time of the 
induction examination, does not constitute notation of such 
conditions.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1995).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether new and material evidence has been presented.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Prior to 
the January 1967 Board denial there was no competent medical 
evidence indicating that the veteran had a separate organic 
disability of the heart.  Therefore, current medical evidence 
reflecting that he has coronary artery disease is new 
evidence and by itself is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.  

Having determined that new and material evidence has been 
presented, next it must be determined if the veteran's claim 
for service connection for a heart disability on a direct 
basis is well grounded under 38 U.S.C.A. § 5107(a).  Winters.  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

There was no heart defect noted at the time of the veteran's 
entrance into service.  Therefore, he is presumed sound.  
While the veteran's statements during service that he had a 
heart murmur at age 16 and again one year later are analogous 
to a history of preservice medical conditions recorded at 
induction, see Crowe, and are not clear and unmistakable 
evidence demonstrating that a heart condition existed prior 
to service, the December 1951 statement from Dr. Walker 
indicating that the veteran was a cardiac patient of long 
standing who should not have been inducted into the Army is 
competent medical evidence of a preexisting heart condition.  
Since the veteran entered service in August 1951 and this 
statement was given by the veteran's private physician in 
December 1951, the Board concludes that Dr. Walker's 
statement is clear and unmistakable evidence that the veteran 
had a cardiac condition that existed prior to service.  
Therefore, the question is whether or not the veteran had a 
preexisting cardiac condition that was aggravated during his 
service.  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during wartime service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  

Service medical records reflect that the veteran was noted to 
have a murmur but there was no evidence of organic heart 
disease and the report of his service separation examination 
reflects that his heart was normal.  

In order for the veteran's claim of entitlement to service 
connection for a heart disability to be well grounded, he 
must submit medical evidence that he currently has a heart 
disability, and that it is related to his active service 
either through aggravation or on the basis of incurrence, 
including on a presumptive basis.  The evidence, including 
governing law and regulation, have previously been set forth.  
There is competent medical evidence that the veteran 
currently has coronary artery disease.  However, there is no 
competent medical evidence that the veteran had any cardiac 
condition that increased in severity during his active 
service, reflecting aggravation, or that he had a heart 
disability within one year following discharge from active 
service, or that his currently manifested heart disability is 
related to his active service.  Testimony and statements have 
been offered by the veteran and his spouse and these are 
presumed credible for purposes of this decision, identifying 
their belief that the veteran's cardiac disability underwent 
an increase during his active service, but they are not 
qualified, as laypersons, to establish a medical diagnosis or 
show a medical etiology merely by their own assertions, as 
such matters require medical expertise.  See Grottveit and 
Espiritu.  They are not qualified to associate symptoms 
experienced by the veteran with any specific medical 
disability.  Id.  The Board therefore concludes that without 
the requisite competent medical evidence establishing that 
the veteran had a cardiac disability that was aggravated 
during his active service or that his currently manifested 
coronary artery disease is etiologically related to his 
service, the claim of entitlement to service connection for a 
heart disability is not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Although the Board notes that the RO found that new and 
material evidence had not been submitted under the test 
announced by Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
the Board has found that new and material evidence has been 
submitted under the test announced in Elkins, the veteran has 
not been prejudiced by the Board's decision.  By analogy to 
the analysis provided in Winters, where it was concluded that 
even if the Board were to find that new and material evidence 
had been submitted and reopened the veteran's claim, there 
was still no way that the veteran could prevail as a matter 
of law.  This was so because it was clear that a well-
grounded claim had not been submitted.  Similarly here, it is 
clear that a well-grounded claim has not been submitted, and 
a remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Winters; see Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The veteran's representative has also asserted, in a 
September 1993 presentation, that the April 1998 VA heart 
examination was not in accordance with the Board's October 
1997 remand.  In this regard it is asserted that the examiner 
did not indicate that he had reviewed the veteran's claims 
folder and did not provide the opinions requested.  The 
Board's October 1997 remand indicated that the RO should 
schedule the veteran for a cardiology examination and the 
claims file must be made available to and reviewed by the 
examiner prior to the requested study.  The examiner was 
requested to provide opinions regarding the etiology of any 
heart disability found to be present.  

In Stegall v. West, 11 Vet. App. 268, 271, it was held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  A 
review of the April 1998 heart examination reflects that the 
examiner referred to some prior treatment records regarding 
the veteran's heart and indicates that further testing should 
be accomplished for further evaluation to assess the etiology 
of the veteran's heart disability.  The veteran was 
instructed that he should be admitted for evaluation but he 
refused.  There is no evidence that the claims file was not 
made available to the examiner or that it was not reviewed by 
the examiner prior to the requested study.  The Board's 
remand did not provide that the examiner must indicate on the 
exam report that the claims file had been reviewed.  In the 
absence of any indication that the claims file was not made 
available and reviewed by the examiner and with consideration 
that the examiner indicated on the exam report awareness of 
some prior medical records, the Board concludes that the 
portion of the remand directing that the claims file be made 
available and reviewed by the examiner was complied with.  
Since the remand did not direct that the report itself 
indicate that a review had been accomplished, there is no 
such right in existence under Stegall.  

With respect to the request for an opinion as to the 
etiology, the examiner indicated that further evaluation was 
necessary to assess such etiology.  The opportunity was 
extended to the veteran to undergo further evaluation but he 
refused.  Any right to an opinion as to etiology that was 
created under Stegall was waived by the veteran when he 
refused further evaluation that would have enabled the 
examiner to assess the etiology.  Finally, as determined 
above, the veteran's claim of entitlement to service 
connection for a heart disability has been found to be not 
well grounded and VA has no duty to further assist the 
veteran in the development of his claim.  

II.  Graves' Disease

An October 1952 service medical record reflects that the 
veteran had an enlarged thyroid.  The report of his April 
1953 service separation examination reflects no pertinent 
abnormality.  

A May 1953 private treatment record reflects that the veteran 
has possible adenoma of the thyroid.  In March 1964, private 
medical records reflect that the veteran had a colloid goiter 
and underwent a subtotal thyroidectomy.  A February 1966 
record from Cecil D. Snyder, M.D., reflects that the veteran, 
in May 1953, had a nodular goiter that was toxic and that he 
had been treated for Graves' disease in service.  

A July 1998 VA medical record reflects that the veteran's 
active problems included Graves' disease.  The report of a 
February 1998 VA endocrinology examination reflects that the 
veteran had Graves' disease in the remote past.  A June 1999 
opinion from a VA physician reflects the veteran's pertinent 
medical history relating to his Graves' disease noting that 
most features of the recognized symptom complex of Graves' 
disease are not present on repeated examination except rapid 
pulse and subjective nervousness.  The report concludes that 
excessive speculation would be required to relate the thyroid 
gland enlargement recorded in 1953 with the development of 
mild hyperthyroidism in 1964.  It further concludes that the 
diagnosis of Graves' disease recorded in 1964 is based upon 
minimal findings to fulfill the required diagnostic criteria.  

The requirements to establish service connection for 
disability have previously been set forth.  The veteran has 
submitted medical treatises reflecting that symptoms reported 
by the veteran during service may be associated with Graves' 
disease.  While the June 1999 VA opinion indicates that the 
diagnosis of Graves' disease is questionable, the Board 
concludes that with consideration of both current medical 
evidence indicating the existence of Graves' disease and 
medical evidence in 1966 indicating that the veteran had 
Graves' disease, a preponderance of the evidence supports a 
finding that the veteran developed Graves' disease.  With 
consideration that there is competent medical evidence 
associating the veteran's thyroid symptoms during service 
with Graves' disease and competent medical evidence 
indicating that the veteran experienced the thyroid symptoms 
during service and continued to experience them post service 
until the thyroidectomy, as well as competent medical 
evidence indicating that it is too speculative to associate 
the thyroid enlargement during service with the subsequent 
thyroidectomy, the Board concludes that there is an equipoise 
in the evidence with respect to whether or not the veteran's 
Graves' disease is related to his active service.  In 
resolving all doubt in the veteran's behalf, service 
connection for Graves' disease is warranted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.  

III.  Appendectomy Scar

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
appendectomy scar is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded a VA examination and a personal 
hearing.  He has indicated that there are no additional 
treatment records available.  The Board is satisfied that all 
available relevant evidence that can be obtained has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and the 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

During the veteran's personal hearing in June 1996 he 
testified that regarding the appendectomy scar he could 
always feel pain in his back.  He testified that he had 
pulled pieces of wire out of it through the years and that it 
used to fester.  He indicated that he could feel pain over 
his kidney.  

The report of a January 1998 VA scar examination reflects 
that the scar was located in the lower right quadrant of his 
abdomen and measured 16 centimeters in length.  It was 
straight.  The veteran has tenderness below the scar with 
deep palpation but with gentle palpation or feeling of the 
scar itself he denied any tenderness.  There were no 
adhesions.  There was no ulceration or breakdown of skin.  
There was no elevation or depression of the scar.  There was 
no underlying tissue loss and no deep muscle abnormality.  
There was no weakness of the scar.  There were no limitations 
due to the scar and there was no disfigurement or limitation 
of function due to the scar.  The diagnosis was postoperative 
appendectomy scar.  

The veteran's appendectomy scar has been evaluated under the 
provisions of Diagnostic Code 7805 of the Rating Schedule.  
Diagnostic Code 7805 provides for rating scars on the basis 
of limitation of function of the part affected.  Diagnostic 
Code 7803 provides that a 10 percent evaluation will be 
assigned for scars that are superficial, poorly nourished, 
with repeated ulceration.  Diagnostic Code 7804 provides that 
scars that are superficial, tender and painful on objective 
demonstration, will be assigned a 10 percent evaluation.  

Although the veteran has indicated that he has pain that he 
associates with the scar, the competent medical evidence 
reflects that he does not experience any limitation of 
function due to the scar.  The competent medical evidence 
also reflects that the scar is not superficial, poorly 
nourished, or has repeated ulceration.  Further, the 
competent medical evidence reflects that the scar is not 
superficial or tender and painful on objective demonstration.  
There is no competent medical evidence that reflects any 
positive findings that would warrant a compensable 
evaluation.  Therefore, a preponderance of the evidence is 
against a compensable evaluation for the veteran's service-
connected appendectomy scar under any applicable rating 
criteria.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for heart 
disability, but evidence of a well-grounded claim for 
entitlement to service connection for heart disability on a 
direct basis not having been submitted, the appeal with 
respect to this issue is denied.  

Service connection for Graves' disease is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 

An increased rating for appendectomy scar is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

